 158DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBluegrass Coca-Cola Bottling Company and LocalUnion No. 651, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL-CIOand Ralph Beckman. Cases 9-CA-25095 and9-CA-25113October 25, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn October 14, 1988, Administrative Law JudgeBernard Ries issued the attached decision The Re-spondent filed exceptions and a supporting brief,the General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions, and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, BluegrassCoca-Cola Bottling Company, Somerset, Ken-tucky, its officers, agents, successors, and assigns,shall take the action set forth in the Order1 The Respondent and the General Counsel have excepted to some ofthe judge's credibility findings The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare Incorrect Standard Dry Wall Products, 91 NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefully examined the record andfind no basis for reversing the findingsPatricia Rossner Fry, Esq , for the General CounselRonald G Ingham, Esq (Miller & Martin), of Chattanoo-ga, Tennessee, for the RespondentCarl E Simpson, of Lexington, Kentucky, for the Charg-ing PartyDECISIONBERNARD RIES, Administrative Law Judge Thismatter was tried in Richmond, Kentucky, on May 17-19,1988 Briefs were filed on or about July 21, 1988 Princi-pally placed in issue by the complaint and answer are (1)whether Respondent unlawfully discharged employeesRalph Beckman and Gregory Fitzgerald on February 9,1988, and thereby violated Section 8(a)(3) and (1) of theAct, and (2) whether, during the week of February 1,1988, Respondent's agent "coercively interrogated anemployee regarding the union membership, activities andsympathies of Respondent's employees and orally threat-ened to discharge employees who were actively involvedin the organizing campaign," thereby violating Section8(a)(1)Having studied the transcript of proceedings,' havingreviewed the briefs, and having taken into account myrecollection of the demeanor of the witnesses, I make thefollowingFINDINGS AND CONCLUSIONSI THE ORGANIZATIONAL STRUCTUREIn the spring of 1987, Respondent Bluegrass Coca-Cola Bottling Company was acquired by the Minneapolisfirm of Johnston Coca-Cola Bottling Group, Inc , said byRespondent's counsel to be the largest operator of Coca-Cola Company facilities next to the Coca-Cola Companyitself Of the several Bluegrass facilities in Kentucky thusacquired, the principal office (and presumably a bottlingplant) is located in Louisville, there also are headquar-tered Robert Shannon, a vice president of Johnston andthe general manager for Bluegrass, and Robert Hart, thepersonnel manager for the Bluegrass operationsThere is a branch office in Lexington (where there ap-parently also is a bottling plant) managed by Larry StullUnder Stull, there appear to be three Kentucky locationswhich are solely engaged in warehousing and locally dis-tributing the 150 varieties of products sold by Respond-ent one location serves the Danville/Mt Sterling area,another is at Campton, and a third is at Somerset, eachsupervised by a different manager We are interestedhere in the warehouse/distribution facility at Somerset,which was managed by Charles R (Rick) McCrystal,who assumed that position on June 1, 1987, the othertitled officials at Somerset were Arnold Duncan, the dis-tribution manager, and Bill Estep, the sales manager Alltold, there were about 20-25 nonsupervisory employeesat Somerset Permanent personnel records for the Somer-set operation are kept at the Lexington office, under thecontrol of Carolyn Thompson, the personnel officerthereII THE CHANGE OF BUSINESS METHODSThe conventional method of selling products from afacility like Somerset had been to have driver-salesmenset out with loaded trucks each morning and visit (de-pending upon probable need) the supermarkets, grocerystores, gas stations, schools, banks, etc, on their estab-lished routes In the course of their daily routine, thesedriver-salesmen would attempt to sell products to theircustomers, clean and straighten up the area of the storein which their goods were located, fill in supplies neededfrom any in storage, erect promotional displays, and per-form associated duties Prior to the change in the modusoperandi which occurred on December 1, 1987, to bediscussed hereafter, the 13 driver-salesmen2 at Somerset1 Transcript errors have been noted and corrected2 On brief (pp 7, 16), Respondent asserts that there were 17 driversalesmen The unanimous testimony is, however, that the number was 13,and R-8, a summary prepared by Respondent covering work performedContinued297 NLRB No 20 BLUEGRASS COCA-COLA BOTTLING CO159were paid on a commission basis and received no over-time payThe testimony of General Manager Shannon is that asthe Johnston Company has acquired ,various Coca-Colafranchises, it has been converting them to a "pre-sale"system Under that system, "account managers" takeover the sales function of the driver-salesmen, the "man-agers" go out each day to visit customers and to "writethe orders, to arrange for displays and promotions, ac-tively work to increase our sales volumes in those ac-counts" Once Johnston took over Bluegrass, it began toconvert all operations which were not already "pre-sale"to that system (in fact, the new system had been installedby the previous owner of Bluegrass at the Louisville fa-cility for several years, as well as in two-thirds of theLexington area) Campton was changed over to "pre-sale" by Respondent as of the first part of November1987, and Somerset was converted effective December 1The conversion entailed the selection of four "accountmanagers"•or "pre-salesmen"•from the 13 Somersetdriver-salesmen The new Somerset account managerssend the orders taken by them daily to Lexington viatheir portable microcomputers, and the Lexington com-puters devise, and notify Somerset of, appropriate truck-loading schemes for distribution of product the followingday, "striving to hit geographic configurations that makesense for efficiency" After the account managers werechosen, several meetings were held at the Somerset loca-tion prior to December 1 to acquaint them and theformer driver-salesmen (now basically drivers) with thenew systemWith the advent of the conversion, the drivers wereswitched to an hourly pay basis, receiving $8 50 per hourplus overtime Branch Distribution Manager ArnoldDuncan became the supervisor most directly concernedwith their workIII THE UNION ACTIVITYThe complaint alleges that when Respondent releaseddrivers Ralph Beckman and Gregory Fitzgerald on Feb-ruary 9, 1988, it did so because of their attempt to form aunion Fitzgerald testified that "in January," he ex-pressed to Beckman his belief that the drivers "needed aunion to try to get things under control, like workingconditions and the hours that we were having to work"Beckman undertook to contact Teamsters Local 651 iiiLexington, and on Monday, February 1, Teamsters Or-ganizer Carl Simpson met with the two alleged discri-mmatees and a few other employees In the followingdays, Fitzgerald spoke to perhaps five other employeesabout the Union, some by telephone during the eveningand others in the vicinity of the plant One person heby the drivers after December 1, shows only 9 names (thereby excludingthe 4 newly promoted account managers,' all of whom were formerdriver-salesmen) G C Exh 22, a seniority list cited by Respondent as thesource of the figure '17, shows that as of February 9, 1988, there were11 drivers (under the new system), but 2 of them are designated asswmgmen" (I e, substitutes) Assuming that the two "swingmen servedin that capacity prior to the conversion of the system, there were, priorto December 1, 1987, a total of only 13 driver-salesmen and 2 swmgmen,but even if the swingmen had been driver-salesmen at that time, which Idoubt, the pre-December 1 total would have been 15, not 17spoke to, in a Winn-Dixie store on his route, was JeffHutchison, one of the new account managers Hutchisontold him that "considering [his] position with the compa-ny, [he'd] have to be against" the Union 3Pnor to the February 1 meeting, according to Beck-man, he spoke to about six or seven employees regardingthe meeting, and subsequently he passed out perhaps adozen authorization cards (including several to Fitzger-ald), some at the plant and some at stores where he en-countered fellow drivers 4Fitzgerald testified that he called swmgman JoeDuncan (for the second time) on Sunday evening, Febru-ary 7, to discuss unions, since Duncan had previouslyworked in an organized firm Duncan told him, inter aim,that Manager McCrystal had informed Duncan that hewas aware of the activities of Beckman and Fitzgeraldon behalf of the Union This led Fitzgerald to conclude,as he apparently had been contemplating, that he shouldstop "pushing" unionizationThe next evening, after finishing the day's labors, Fitz-gerald made a point of speaking to McCrystal because he"feared for [his] job" He told the manager that heguessed McCrystal had heard that Fitzgerald had beensoliciting for the Union, and told McCrystal that hewanted to get it out in the open "before anybody comeup and had to lose their job" He also asked McCrystal"what was the big deal" which caused Respondent to beso firmly opposed to unionism, and McCrystal replied,rather obscurely, "What is a big deal?" Otherwise,McCrystal did not respond to Fitzgerald's suggestionthat he was aware of Fitzgerald's organizing effortsInstead, McCrystal showed him a flip chart displayingstatistics on the work efforts of the nine (unidentified)drivers for the preceding day, pointing out how onedriver (not Fitzgerald) had taken "quite a bit of time toset off not that great a number of cases" Fitzgeraldagreed, and he also took the opportunity to apologize forwhat might have looked like a "bad time" by him onFriday, but McCrystal assertedly did not think his timelooked bad "for the number of cases that you hauledout" McCrystal did not mention at that meeting that, aswe shall see, a decision had already been made to termi-nate Fitzgerald and Beckman on the following dayOn Tuesday, February 9, a morning meeting of thedrivers was held, as happened every week or two, atwhich McCrystal, using the same chart he had shown toFitzgerald the night before, said, as far as . Fitzgerald3 There is an Issue here regarding the supervisory or agency status of'account managers'4 Beckman was not a good witness, as the transcript clearly shows Animmediately pertinent, although less than momentous, example of his un-reliability may be found in his testimony that he passed out cards forprobably three or four weeks," he otherwise testified, however, that hereceived the cards on February 1, only 8 days before he was terminatedon February 9Fitzgerald, on the other hand, made a better impression on me, therewas, however, at least one problem in his testimony which I found trou-blesome But given all of the circumstances present here, including thetestimony of Respondent's witnesses, I am generally disposed to creditFitzgerald's testimony Although my reaction to Beckman was less posi-tive, I find no reason to disbelieve such of his testimony as is relatedabove, although I have some question about certain of his testimony described hereafter 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcould recall, that "there was too much time being tookto set off the cases" Following the meeting, separate ter-mination interviews were held with Beckman and Fitz-gerald The following members of management werepresent at each meeting McCrystal, Arnold Duncan, BillEstep, Louisville Personnel Manager Robert Hart (whohad driven the 129-mile trip from Louisville in order toarrive at 7 a m) and Lexington Branch Manager LarryStull (who had come some 76 miles from Lexington) Atthese meetings, the two employees were told that theywere being let go, and could leave immediatelyWithout further elaboration on these termination meet-ings at this point, it seems appropriate to discuss theother evidence presented by General Counsel to establishthat the separations were unlawful, and also to describeRespondent's testimony concerning the process whichled to them Swmgman Joe Duncan, called as a witnessby General Counsel, testified that before, the terminationoccurred, Manager McCrystal asked him who started theunion campaign (he said he did not know) and if Beck-man and Fitzgerald had "started the union" (Duncanfailed to respond) Duncan also testimonially concededthat, in telephone conversations with the two men, hehad told them that McCrystal had asked him whether "ifthe people that started the union got going, would theissue die down "5 But Duncan further denied at the hear-ing that McCrystal had actively posed such a questionabout the effect of employee discharges to him, he testi-fied, rather, that he had fabricated the inquiry in order tofrighten the alleged discnmmatees, and that his motivefor doing so was his personal antipathy toward unioniza-tion 6As noted at the outset of this decision, the complaintcombines two separable 8(a)(1) violations•"coercivemterrogattionr of an employee and an "oral 0 threat todischarge employees who were actively involved in theunion campaign"•in a single allegation I assume thatthese claims were based upon the anticipated testimonyof Joe Duncan But, as discussed, while Duncan con-firmed at the hearing the first part of the allegation, hedenounced as falsifications his admitted earlier statementsto the two men which would undergird the latter por-tionOn brief, counsel for General Counsel argues that, byvirtue of the underued interrogations,7 McCrystal violat-5 Duncan said the term "got going' was used in the sense of "if theyJust weren't there anymore"6 It came as a surprise to learn at the hearing that Duncan had nevergiven a sworn statement to the Board Normally, such affidavits aretaken as a matter of course from prospective witnesses One might specu-late that Duncan was reluctant to actually sign such a statement7 When McCrystal testified on behalf of Respondent, counsel inquiredif he had, as charged, asked Duncan whether a layoff would cure theunion problems, McCrystal denied having ever done so Counsel failed,however, to also elicit a denial by McCrystal regarding his alleged ques-tioning of Duncan as to the role of Beckman and Fitzgerald in the unioneffort Such occasional omissions are not uncommon in these administra-tive proceedings, counsel often fall to cover all the bases I have nodoubt that had he been asked whether he had engaged in such question-ing, McCrystal, good soldier that he showed himself to be, would havereplied in the negative The fact is, however, that counsel simply Inad-vertently failed to have McCrystal deny this portion of Duncan's testimo-ny, but, Instead of now conceding his very human error, counsel revisesreality by stating on bnef (p 15), •McCrystal denied these events' (1 e,the questions about the union activity and, specifically, that of Fitzgeralded Section 8(a)(1), and also thereby revealed his interestin and knowledge of the union activities of Beckman andFitzgerald, but counsel completely omits to rely uponthe portion of the Duncan-McCrystal conversationwhich Duncan now says did not actually occur Shedoes not rely on it either as a separate 8(a)(1) violation,as a contributing coercive element of an 8(a)(1) conver-sation, or as evidence tending to prove the 8(a)(3) allega-tion She specifically asks only for an 8(a)(1) findingbased upon the "interrogation" of employees "concern-ing the union activities of other employees"My own inclination would be to disbelieve Duncan'spresent assertion that he was lying when he told the twoemployees that McCrystal had asked about the possibili-ty of the Union "going away" if its organizers did How-ever, General Counsel's very careful avoidance of thisissue convinces me that she has deliberately chosen toeschew reliance upon this portion of Duncan's testimony,whether or not I discredit Duncan's present explanationof why he uttered it I assume that, in choosing thiscourse, General Counsel has felt constrained by Rule801(d)(1)(A) of the Federal Rules of Evidence I neednot discuss whether such a constraint (not, as indicatedabove, articulated by General Counsel) is necessary orjustified, because I consider it manifest from her briefthat General Counsel does not advance this testimony asprobative evidence upon which I should depend in eitherfinding a violation of Section 8(a)(1) or consideringwhether Section 8(a)(3) was violated by the terminationof Beckman and Fitzgerald 8General Counsel further seeks to establish discrimina-tory motivation by relying on certain testimony suggest-ing that Account Manager Jeff Hutchison had stated thatthe two alleged discnminatees were released because oftheir union activities This would be useful only if theevidence demonstrated that the account managers aresufficiently allied with management so as to render au-thoritative any such statements by them, the usual litiga-tional approach to such questions, followed here by Gen-eral Counsel, is an effort to demonstrate that the personto whom the statement is attributed occupies the statusof a "supervisor" within the definition supplied by Sec-tion 2(11) of the Actand Beckman) That this error was not Inadvertent is highlighted by thefact that no transcript citation appears next to the statement, althoughevery other factual assertion on the page is accompanied by a citation,including the page at which McCrystal expressly denied having said any-thing suggesting the possibility of discharge of the organizers6 At the hearing, Respondent fought to prohibit the use of such wordsas "terminate" or "discharge" in describing the personnel actions underconsideration here, claiming that the release of the two employees was a"layoff" In support, Respondent points to the fact that in April†afterthe charge was filed†Fitzgerald was reinstated to fill a vacancy createdby the departure of another driver Respondent witnesses repeatedly tes-tified, however that the action was designed to "eliminate the positions,'and that is also what Lexington Personnel Administrator CarolynThompson wrote on Fitzgerald's claim for unemployment benefits,adding, 'The Company is reducing route merchandisers from 10 to 8[sic] because of the lack of our volume of work" (R Eh 10, p 9) OnRespondent's own "Personnel Action Nonce" for Fitzgerald, McCrystalmarked a box designated Permanent Layoff" It seems clear that as ofthe date of separation, Respondent had no conscious intention of recall-ing either of the two men BLUEGRASS COCA-COLA BOTTLING CO161I see no need to resolve that issue, however The testi-mony in question was given by Andy Roberts, a driverfor Rainbow Baking Company Roberts said that shortlyafter the terminations, he ran Into Account ManagerHutchison in a store and, having heard of the termina-tions, asked Hutchison "how come they fired a routemanas good as Greg9"9 Roberts' initial recounting of Hutchi-son's reply was "He said he felt Ralph and Greg hadtalked about the union or something similar to that"Roberts went on to testify that Hutchison "said they feltthey were going to lay off two drivers, but he wasn'ttoo•didn't think that Ralph and Greg were the two tobegin with" When he was asked once more to repeat atthe entire conversation (which he twice said, as is nor-mally the case, he could not "remember word forword") his account differed "[Hutchison] said they werefired for talking about the union He went on to saythat they were going to lay off two dnvers or swingmen, but they weren't Ralph or Greg"Roberts added that he again saw Hutchison some timelater and mentioned that he had heard that the two ex-employees were "bringing a case" which Roberts hadbeen told was a "good" one Hutchison assertedly re-plied that he "felt they had a good case too, that he hadheard the company had got in a hurry He told methat he felt that Coke had got in a hurry when they firedthem and had fired them unprepared, that they had doneit just on the spur of the moment" Finally, in responseto General Counsel's questioning, Roberts added that inthe second conversation, Hutchison "told me that themanagement had found out that Jeff and•or that Ralphand Greg were talking about the union" and iskems likeJeff did tell me that the company had heard that theywere going to have•about had enough signatures topass, for whatever they needed to do"The immediately foregoing additions to Roberts' basicdescription of the second conversation with Hutchisonwould seem to have been more appropriately a part ofthe first conversation Passing that, however, in my ques-tioning of Roberts, I pointed out that his testimony hadvaned in his two descriptions of Hutchison's language inthe first conversation, as set out above When I askedRoberts if he could be definitive as to whether Hutchi-son either had said that he "thought"" the dischargeswere based on union activity or had "flatly said" so, heoffered a new version "I believe he said that he hadbeen told" Counsel for Respondent, picking up on this,got Roberts to affirmatively agree that "Hutchison told[him] that he had not been in any of the meetings" (pre-sumably meetings having to do with the separations) andthat Hutchison "did not identify to [him] where he hadgotten this information," it "could have been" from someother employeeRoberts struck me as an honest person, but the unrelia-bility of his testimony is patent Precision of languagecounts heavily in this area Moreover, even if one wereto assume that Hutchison was a statutory supervisor, hewould be just barely one, and there is no reason at all onthis record to believe that he would have been privy to9 Roberts did not ask about Beckman1• Actually, as the transcnpt shows, Roberts had used the word feltconfidential management information as to why the twoemployees had been released Master Housekeepers, 287NLRB 908 (1987) (Board majority refused to infer moti-vation for refusal to hire from statement made by new"first-line supervisor," even though she played a "ratherlimited role in the hiring process ") For Hutchison tosay, as Roberts first had him saying, that he "felt" thatthe two had been let go because they had talked up theunion would completely negate the inference that some-one in a position to know had given him any such infor-mation Accordingly, I would not rely on the uncertaintestimony of Roberts, whether or not Hutchison maytechnically qualify as a supervisor "The record shows that none of the Bluegrass employ-ees are represented by a union Fitzgerald testified, with-out contradiction, that prior to a Board election amongthe drivers an June 3 (by which time, as noted, he hadbeen rehired), Respondent expressed its strong concernabout a change in the status quo Manager McCrystalread a speech in which he stated that the Company "wasgoing to look at this very seriously" and that the em-ployees "should be concerned about our families' futuresand our own futures" The Somerset employees also re-ceived a letter from Lexington Manager Larry Stull,saying, among other things (and as McCrystal also hadsaid), that the Union could do nothing to help the em-ployeesRespondent's explanation of' how it came to "terminatethe positions" of Beckman and Fitzgerald on February 9brings to mind an old and distressed automobile it is lop-sided, ramshackle, and leaking, and it makes unpleasantclanking noises While all of its deficiencies make a won-derful circumstantial case for General Counsel, however,I am of the opinion that certain other evidence in therecord should nonetheless be deemed to carry the dayfor RespondentWe begin with General Manager Shannon in Louis-ville He told us that conversion to the presale system"without fail would cause a reduction in the number ofdrivers driving the trucks" His explanation of this•es-sentially that the transfer of the dnver-salesmens' sellingduties to the new account managers reduces the amountof work the drivers have to do and makes that workeasier (Tr 429)•seems indisputable However, whateversystem is employed, there is a basic amount of territoryto cover While the new system results in the assignmentof fewer duties to the drivers, it also results in additionalterritory•that previously covered by the new "accountmanagers"•to which the drivers must make deliveriesRespondent introduced a document, entitled "DeliveryEmployee Reductions Resulting From Pre-Sell System,"showing "Before" and "After" figures at five Kentuckyand Indiana locations of the Johnston Bottling Group Ineach location, the "Before" figure is higher than the' I without rehearsing all of the evidence, my impression is that the ac-count managers are basically leadmen, who, together with "straw bosses,set-up men, and other minor supervisory employees," are to be dis-tinguished from 'supervisors with genuine management prerogatives"Ross Porto-Plant Inc v NLRB, 404 F 2d 1180, 1182 (5th Or 1968) If,however, they might qualify as supervisors under Sec 2(11) for otherstatutory purposes, that does not necessarily indicate that they are inti-mate with all company business, knowledge, and motivations 162DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"After" figure But, as counsel for General Counselpoints out, and the record confirms, this compilation re-ports nothing more than the initial consequence ofswitching to the presale system just as, at Somerset, theDecember 1, 1987 changeover reduced the number ofdrivers from 13 to 9 (and increased the number of ac-count managers from 0 to 4) Respondent offered nosimilar summaries showing a second-wave reduction ofdrivers at other locations resulting from the efficienciesof the new systemThe closest we came to that subject was when I ques-tioned Larry Stull about the operations with which hewas associated He said there were no layoffs at Camp-ton "as a result of the change of system" because they"shifted some territory from Lexington up there, EstillCounty, to provide more volume to that operation "12As to the Mt Sterling/Danville area of the Lexingtonoperation, where 14 drivers were working before theconversion (see R Exh 3), Stull said "two or three"drivers quit dunng "a couple of months" after thechangeover, thus obviating the need for layoffs Otherthan this, there is no evidence that layoffs follow as anatural consequence of conversion It is, however, someevidence of that fact, not contradicted by the GeneralCounsel General Counsel made no effort to establishthat, at other converted facilities, Respondent did notfurther reduce its work force after the conversion hadbeen in effect for a while It further seems logical to methat Johnston Bottling would not be uniformly changingfrom the conventional system for the sheer fun of tryingsomething new, expenence must indicate that thechangeover brings economiesShannon testified that transitional problems always ac-company conversion to the presale system "everyone inthe total operation experiencing a new system of distri-bution they're not familiar with [T]here is always aproblem caused by it It's an expected situation that, youknow, these people are going to have to learn a lot ofthings through expenence and by, very frankly, makingmistakes" In answer to a question by Respondent'scounsel as to a typical period of time for reaching apoint at which economies are realized that allow a con-traction in the work force, Shannon replied that it washis "experience" that a "30 to 90 day period of time foradjustment is reasonable to give all people involved inthe new system a chance to get a feel for their responsi-bilities" In this instance, the period which resulted in thetermination of Beckman and Fitzgerald ended after about69 daysThe ultimate reason given for the terminations wasthat Somerset was not meeting its operating budget Ex-hibit R-4 consists of five pages the first page is an oper-ating budget for fiscal year November 1987 through Oc-tober 1988, and the other pages are printouts of actualmonthly operating expense reports for the periods endingDecember 31, 1987, and January, February, March, andApril 1988 (Shannon testified that he receives the month-12 An Increase in territory could militate against a layoff While Gener-al Counsel states on brief (p 3) that the conversion in Campton "did notresult in any layoffs," she falls to mention this material (and uncontro-veiled) factorly operating expense figures about 4 to 7 days after theend of the month) According to the yearly budget pagein R-4, the "delivery" per case expense for Novemberwas projected at 64 cents, for December (the first monthof the new system, but also a fairly good sales monthdue to the holidays) 59 cents, for January, 74 cents, forFebruary, 71 cents, for March, 64 cents, and then in themiddle or upper 50s for the remaining months of thefiscal year The monthly reports disclose a gap betweenthese projected delivery figures and the actual ones Theexhibit (without explanation) contains no report for No-vember, the December report shows a delivery-per-casefigure of $1 05 (as against the projected 59 cents), theJanuary actual figure is $1 03, as against the projected74, the February report also show delivery expense of$1 03 (compared to a projected 71), and the March andApril reports show steep actual delivery cost-per-casedeclines, to 76 and 68 13Curiously, the projected yearly budget document inevidence displays a printout date of "02/12/88," 3 daysafter the terminations Shannon explained that because of"significant growth" of the Johnston Company recently,the computer systems were "playing catch-up," and theprojected yearly budget beginning in November was"very, very late coming out this year" Subsequently,however, Shannon was unsure whether the February 12date "reflects the date of the actual budget coming in"Moreover, Shannon was uncertain whether the figureson the document reflected preliminary figures or not, atfirst, he testified that the figures seemingly projected forNovember, December, and January, to the best of hisrecollection, "reflect actual" experience, then he correct-ed himself and said that these numbers essentially repre-sented the preliminary estimatesMcCrystal testified that he did not receive a copy ofthe annual operating budget until the February 12 print-out (R-4) He said, however, that both Shannon and Stullhad given him the projected budget figures, not in writ-ing, but "over the phone" and "in conversations" Healso said that Shannon had on occasion showed him acopy of the budget data pertaining to McCrystal's facili-ty, but then put it "back in his file" and did not giveMcCrystal a copy of itThe mind resists If one took seriously the claim thatShannon had in his possession a projected budget forSomerset for the year, which not only showed five sepa-rate operating expense categories for each month, butalso, according to McCrystal, a "whole book" of subpartbreakdowns for each category, and yet only allowed theinformation to be orally "fed to" (McCrystal's words)the Somerset manager, one might justifiably fear for thefuture of American business (or at least the Bluegrass Di-vision of the Johnston Bottling Group) The operatingreports for December and January, which came intoShannon's hands within several days of their issuance,display actual "current cost per case" in the five separateexpense categories of "advertising," selling, "delivery,""warehousing," and "administrative", in order to derive" The record makes clear that cost-per-case figures decrease asvolume of sales Increases BLUEGRASS COCA-COLA BOTTLING CO163these figures, data entry and a computer program arepresumably required The printouts also contain headingsfor "budget per case," both monthly and year-to-date,but neither of these columns show any data until thereport for February, printed out on March 9 If project-ed figures had been available, their entry, involving nocalculations, would have been simple enoughGiven these facts, one could reasonably believe that infact no projected budget was in existence until February12, and that the figures contained on the first page of R-4, at least as they pertain to anticipated delivery ex-penses, may be a contrived effort to understate the an-ticipated costs in order to make the actual costs incurredappear more dramatic General Counsel makes no suchargument, however, and I cannot conclude that the evi-dence clearly establishes any such fraudShannon testified, as did McCrystal, that the formerspoke to the latter prior to February to discuss the possi-bility of a layoff In a subsequent conversation, which hethought probably occurred Friday, February 5, Shannontestified, he talked to McCrystal "in regards to the over-spend in the area of delivery expenses, significantly overbudget, not improving, in fact, a concern that there hadbeen no improvement whatsoever" Assuming arguendothat there had been a budget, this testimony is erroneous,the "budget" in evidence anticipates the delivery costper case to rise from $ 59 in December to $ 74 in Janu-ary, almost a 25-percent increase, the actual figures showthat the per-case-delivery cost declined from $1 05 forDecember to $1 03 for January McCrystal did notappear to recall this conversation, and given that theprintout date of the January figures is the early morningof Saturday, February 6, it likely did not occurIn the afternoon of Monday, February 8, according toShannon, he called McCrystal again to inform him of"the need for a reduction in force" Present in Shannon'soffice during this phone conversation was Bluegrass Per-sonnel Director Hart Shannon testified that he expressedto McCrystal his concern about the lack of progress inreducing the operating expenses, "specifically, deliveryexpense," and that "I made the decision for him thatthere would be a reduction in force in hopes that wecould force some efficiency into the distribution in thatmanner I told him that he was going to have to layoff a couple of drivers" While Shannon had also asser-tedly spoken to McCrystal on a prior occasion about the"potential for layoff," "he had not directed him to layoff any drivers because he was hoping that McCrystal, anew manager, who "was very reluctant to reduce thestaff at all" and had conveyed to Shannon that he "had areal problem with it," would "come to that decision"himselfMcCrystal confirmed his reluctance at the hearing If,however, as 'Shannon asserted, a principal purpose of theconversion to presale is to effect economies and therebyreduce the number of drivers, and this is generally ac-complished no later than 3 months after the new systemcommences, why would McCrystal have been "very re-luctant to reduce the staff at all?" He had presumablyknown, for several months before February 8, that theinexorable result of the exercise was to diminish thedriver complement, and yet, according to Shannon,McCrystal had a "real problem" with the assertedly ine-luctable This could suggest that the inevitability oflayoff might not have been as clearcut as Shannon madeit out to be While McCrystal testified about havinghoped, in vain, that business would pick.up, so as to jus-tify keeping all nine drivers, that thought, in the absenceof a very large influx of soft drink imbibers into theSomerset area, runs contrary to one of the long-termpolicy objectives alleged by Shannon to underlie the pre-sale systemShannon went on to say that he laid out for McCrystalon February 8 the criteria for "selecting two people forlayoff," and that Hart was present to assist in that en-deavor Shannon told McCrystal that since the "problemwas efficiency," the eliminated employees should be"those least efficient" He also heard Hart, when thelatter then spoke to McCrystal, "secondarily suggestthat [the decision] should also include an employee pro-file" Hart, however, did not recall that he made such astatement in the Shannon-McCrystal conversation, testi-fying instead that he may have spoken to McCrystalagain later that dayThe personnel files on the Somerset employees werelocated in Lexington, but by afternoon on Monday, Feb-ruary 8, Hart, in Louisville, some 80 miles away, had al-ready received from Carolyn Thompson in Lexington"the computer run-out of attendance records" for theSomerset drivers and had also "gotten information" fromeach driver's file concerning "discipline, any' safety infor-mation, as far as vehicle accidents or personal injuries onthe job" Hart testified that when he talked to McCrystalon February 8, "Rick was going to look at what MrShannon asked him about efficiencies and cases handledper hour, whatever he asked him there And I was goingto look at employee personnel profiles from that angle"In what would have been a second phone conversation,held after Hart had fulfilled his undertaking of "going tolook at employee personnel profiles," Hart assertedlytold McCrystal that "from the employee profile only,"the only two drivers who stood out in the area of "mostdiscipline write-ups" and "vehicle accidents and safety"were Beckman and FitzgeraldMcCrystal was not asked about, and did not mention,any such conversation with Hart about a review by thelatter of the "employee profiles" of the nine dnvers Fur-thermore, his testimony makes it seem quite illogical thathe would have had such a conversation with Hart, eitherabout "employee profiles" or about any professed inten-tion "fo look at what Mr Shannon asked him about effi-ciencies and cases handled per hour" (a specific men-tioned by neither Shannon nor McCrystal in their testi-mony For McCrystal very positively told us that duringthe Monday call from Shannon, after Shannon told himto "make the decision," he immediately identified toShannon the two employees•Beckman and Fitzgerald•whom he intended to release He so testified despite hislater testimony that he "chose them along with personnelrecords, personnel files, and some help," which is totallyinconsistent with the statement that he announced thechoice during the phone conversation with Shannon ButShannon muddied the waters even more by testifying -164DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat he did not "recall specifically a name being men-tioned" by McCrystal during that conversationThis is an appropriate point at which to discuss thesubject of the extent to which Respondent's testimonytends to confirm the evidence regarding the employer'sknowledge of the identity of the participants in the unionactivity When Shannon was asked at the hearing abouthis knowledge of union activity, he replied that he hadheard from McCrystal and Stull, in separate conversa-tions, that "there were rumors that it was going on"Stull went further, testifying that he thought he "heardRalph's name mentioned" in connection with the orga-nizing effort Hart had also heard "rumors" of union ac-tivity "through Rick McCrystal," but he only askedMcCrystal "to just let me know if, you know, if he heardanything more, but that was the extent of it" McCrystalsaid at the hearing that he, and "everybody," had heardthe rumor, and, indeed, he had heard "four to six" namesmentioned 14The casualness displayed here is a bit much If, as hetestified, Stull had heard in Lexington about Beckman'sconnection, then he likely heard it from McCrystal, andif the latter had told Hart of "rumors," he must alsohave told Hart about Beckman (and, since I believed JoeDuncan insofar as he conceded that McCrystal speculat-ed about the connection of the two men to the Union, Ifeel sure that McCrystal also mentioned Fitzgerald)Moreover, other testimony confirms that, in lettingBeckman and Fitzgerald go, Respondent knew that itwas selecting two of the employees most active for theUnion 15 As shown above, all relevant respondent man-agers at least admitted hearing "rumors" about the unioneffort, and Stull conceded more specificity, which hewould very likely not keep secret from the other offi-cials While Shannon admitted only to having heardunion rumors, denied that he knew on February 8 thatBeckman and Fitzgerald were involved in the unioneffort, and did not recall (contrary to McCrystal) thatthe latter had immediately identified in their telephoneconversation these two as the ones to be laid off, threeevidentiary items strongly imply that Shannon wasaware of the activity of the two employees as of Febru-ary 8 (aside from McCrystal's apparent knowledge as im-plied to Duncan and most probably conveyed to Shan-non)The first is Hart's testimony that his discussion of thelayoffs with Shannon on February 8 was the "first time[he] heard anything about union activity," aside from the"rumors a week or two weeks before that" communicat-ed to him by McCrystal The indication here is that thelayoff discussion between Shannon and Hart referred, aswell, to the union activity The second is McCrystal'stestimony that, on February 8, Shannon asked him14 This information did not prevent McCrystal from stating in a pre-trial affidavit, Prior to my conversation with Greg at 8 00 p m on Feb-ruary the 8th, I had no knowledge of any union activity going on at theSomerset facility" At the hearing, McCrystal floundered around in a dis-tinction between rumors" and 'direct knowledge of any certain individ-uals " For this and several other reasons apparent on the record, I con-sidered McCrystal to be an untrustworthy witness15really was only one otherŠdriver Helton, who engaged insome solicitation of signatureswhether "there's no doubt in [his] mind that [he] canprove" who his "weaker performers" are (to whichMcCrystal replied, "No doubt ") It is difficult to imaginethat Shannon would think in terms of "proving" justifi-cation for his selections unless he was aware that the twopeople to be released were the most prominent union ac-tivists Finally, the record contains a two-page documentdated February 8 in which McCrystal explains in consid-erable detail why he selected Beckman and Fitzgerald asthe "least productive" delivery employees McCrystaltestified that Shannon had "requested" him to preparesuch an analysis Respondent's brief (p 10) explains thismemorandum by acknowledging the evidence of Re-spondent's awareness "in general terms that there wasunion activity at Somerset," and asserting (as Shannondid, in fact, testify) that there was some concern aboutthe impact on this activity of this "business decision",hence, the brief argues, "care was taken that those select-ed would be understood as being the poorest performerson an objectiVe basis" But the memorandum was ad-dressed to Shannon, Hart, and Stull, there is no showingthat it was posted to assuage the "impact" upon theother employees I am inclined to view it as consciouspreparation for possible litigation 16The economic explanation proffered by Respondentfor getting rid of anyone, much less the two alleged dis-cnmmatees, is not entirely coherent Shannon said, asnoted, that he told McCrystal to get rid of two employ-ees because of the "lack of progress in reducing the op-erating expenses, specifically, delivery expense," hopingthereby to "force some efficiency into the distribution inthat manner" In filling out Fitzgerald's personnel noticeon February 8, McCrystal wrote both of the followingentriesDue to efficacy [sic] of pre-sell we could notmaintain the number of positions we had in the de-livery dept Delivery cost had to be reducedWe were continuously creating work for peoplein the delivery dept due to the lack of loads Thiswas causing our delivery cost to be unacceptablyhighAnd in a statement given to the Kentucky_ Division ofUnemployment Insurance, Carolyn Thompson wrotethat the Company was reducing the number of driversbecause of "the lack of our volume of work"But while "efficiency of pre-sell" might translate into"lack of volume of work" for drivers, the more likely ex-planation is that, as in past years, the soft drink businessis slow in January And lack of work is not whatMcCrystal pinpointed as the problem at the heanng Hesaid that he was "on a very tough schedule from uppermanagement to get our hourly people under control be-cause our delivery costs were going through the roar', aroot cause of this was "excessive unnecessary overtime,"the reduction of which he and Duncan had "continuous-16In discussing this document in its brief (p 10, fit 4), Respondentseems rather defensive "Concededly [,] in the area of total 'employeeprofile, McCrystal was looking for and examining minutiae Here, hewas selecting for layoff, not discharge" BLUEGRASS COCA-COLA BOTTLING CO165ly" emphasized to the drivers This explanation hardlyseems consonant with a realization of the potential effi-ciencies of the presell systemThere are several other areas in which Respondent'sevidence displays weakness or grounds for suspicion andwhich could be discussed for many more pages the pres-ence of Hart, from Louisville, and Stull, from Lexington,at this early meeting on February 9, Hart's admittederror in attributing excessive absences to Beckman at thetermination interview, the emphasis put by Respondenton so-called "employee profile" factors at the hearing,despite McCrystal's testimony that job performance was"by far number one over the employee profiles" inweighing these factors, the strange testimony byMcCrystal that he immediately named Beckman andFitzgerald to Shannon on ,February 8, but then poredover the employee production statistics and employee"profiles" (which he apparently did not have in hisoffice) and "just weighed everybody out to see whichone was going to be selected", the fact that McCrystalspoke of how, starting back in mid-January, he wouldhave Distribution Manager Duncan (who failed to testi-fy) use the "route itineraries" to "see how we weredoing," whereas General Counsel's Exhibit 17, a memofrom McCrystal to Duncan dated January 29, states that"[s]tarting Monday, February 4th, we will start using theroute itineraries"," Beckman's uncontroverted testimonythat, after his discharge, Distribution Manager ArnoldDuncan told him that "he didn't know anything at allabout this", and other troublesome areasDespite these difficulties and deficiencies in Respond-ent's evidence, which otherwise might serve as a substan-tial basis for finding adversely to Respondent, other testi-mony in the record detracts from the strength of GeneralCounsel's case The theory of the case appears to be that,in the words of General Counsel's brief (p 14), "Obvi-ously, Respondent decided to get rid of the union activ-ists before giving the Somerset facility the full 90 daysthat Shannon considered necessary to work into the newsystem "18 She does not argue that the adoption of thepresell system would not appropriately be anticipated toresult in a reduction in the driver complement within afairly short period, but seems basically to contend thatthat period came sooner than a maximum period which,presumably, the employees are entitled to That, howev-er, is not the theoretical drift of Shannon's testimonyThe time at which it might be said that the union ac-tivity, to the Employer's knowledge, "began," is some-what problematical Beckman, whose sense of timing, asearlier noted, did not seem acute, gave some confusingtestimony to the effect that in January, he had contactedRick Bussell, the union steward at a baking company,but then decided that he "wasn't gding to say a whole" It would seem, however, that Respondent must have been usingsome sort of monitoring system prior thereto McCrystal also spoke ofmileage and overtime lists which had been maintained12 This somewhat mischaractenzes Shannon's testimony He said that"in some cases as early as 30 days we would start to see the system pull-ing together to the point we could comfortably start' adjusting [i e, re-ducing the work force]," and that "a 30 to 90 day penod of time for ad-justment is reasonable to give all people Involved in the new system achance to get to feel for their responsibilities" February 8 marked the69th day after the inception of the system at Somersetlot to anyone," thereafter, apparently spontaneously,"several people" approached him and said that a unionwas needed He then contacted Bussell again," a meet-ing was set uk with a union representative for February1, and pnor to the meeting he spoke to several fellowdrivers about it He also testified, however, that he knewin January that Respondent had "more people than itneeded at the time, but [he] thought it was just a tempo-rary thing" But his affidavit concedes that in January,both McCrystal and Duncan "told [him] at differenttimes that they were overmanned at Somerset and that acouple of drivers would be cut "2° The record, indeed,makes clear that on a number of occasion during Decem-ber-January period, drivers vk+re sent home for lack ofwork or given "busy work"That McCrystal also had at least one conversationwith Beckman in January about a general overtime prob-lem is disclosed by Beckman's testimony that perhaps •aweek prior to February 1, he "had gone in and talkedto" McCrystal about "some of the overtime that we hadgot,"2' proposing that a weekend worker be hired to al-leviate what Beckman obviously knew to be regarded asa problem And while I do not believe McCrystal's testi-mony that he "continuously" talked to the drivers aboutexcessive overtime, the foregoing testimony clearly im-plies that the subject had been adverted to, as does Fitz-gerald's testimony that at a meeting "about the thirdweek of January," somewhere around that time," ArnoldDuncan had said that overtime "wasn't no big problemright now," but the drivers should speed up their workJoe Duncan, on the other hand, who gave certain testi-mony favorable to Beckman and Fitzgerald which Gen-eral Counsel asks me to credit, said that McCrystal andDuncan discussed excessive overtime perhaps "two,three times" at drivers' meetings†"it was an issue withthem"Fitzgerald also testified about this overtime conversa-tion Placing it as "possibly" during the first or secondweek of January, Fitzgerald heard McCrystal say that"he was going to have to get the overtime down someway, that he was catching a lot of heat from his superi-ors about the amounts of overtime He said that itlooked like that he was going to have to†that the Com-pany wanted him to cut one position 22 .12 His pretrial affidavit states that he "first contacted" Bussell on orabout January 19, but that • at least a week before that," there was 'agood bit of talk" about the Union, this appears to contradict his testimo-ny20 At the hearing, Beckman said he believed that McCrystal mighthave referred to only one driver being terminated, but he seemed willingto defer to his affidavitIi R Exh 8 shows that for the 10-week period from December I,1987, through February 8, 1988, Beckman had amassed 123-1/2 overtimehours, as compared to 82-1/2 for Fitzgerald, 82-1/2 for Helton, 82-1/4for Craig, and a range of 45 to 11 for the other five drivers The figureshown for Craig on R-8 is only 20-3/4 overtime hours, at heanng, counsel for General Counsel detected that this was an error, and I left therecord open for postheanng correction of Craig's statistic A letter fromcininsel for Respondent dated July 20, 1988, shows that Craig incurred82-1/4 hours of overtime from the payroll period ending December 5,1987, through the period ending February 6, 1988 I have marked, andnow receive, the letter as it Exh 122 As noted, Beckman's affidavit states that he was told by McCrystaland Duncan in January that "they were overmanned at Somerset andthat a couple of drivers would be cut" 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIt would thus appear from the foregoing testimonythat at what could be a time considerably precedingBeckman's "first contact" with the baking companyunion steward, and well before Fitzgerald had becomeinvolved in the union effort, McCrystal was telling theemployees that his superiors were putting pressure onhim because of the overtime problem,23 and also thatemployees were going to be releasedThat the employees understood that the driver com-plement would be diminished as a result of the conver-sion is nowhere better revealed than in the earlier de-scribed testimony of General Counsel's witness AndyRoberts Roberts may have been uncertain with regardto the question of whether Account Manager Hutchisonwas advancing his own opinion or stating a fact aboutthe reason for the layoffs, but he was quite clear in twicetestifying to Hutchison's stated belief that Respondentwas "going to lay off two drivers," but, he wasn't too•didn't think that Ralph and Greg were the two to beginwith" This indicates a general impression that the needfor a layoff was anticipatedAnother factor seems to militate against the claim thatthe terminations were an abrupt response to the organi-zational activity 24 That factor is the absence of any indi-cation that after February 9, Respondent was required tohire replacements for Beckman and/or Fitzgerald, to useswmgmen or account managers to perform their work,or otherwise to exact from the remaining drivers an ex-traordinary amount of effort or overtime While it mightat first seem improbable that seven employees couldhandle the work of nine, the evidence shows, as earliernoted, that prior to February 9, an uncertain number ofdrivers had, for lack of sales, been working short weeksor engaged in odd jobs So far as the record shows, upto the time of the hearing in mid-May, there were stillonly seven driVers (Fitzgerald having been recalled inApril to replace a driver who had quit), and the operat-ing report for April showed that the delivery expenseper case had dropped to 68 cents (as against the alleged23 This is another area of suspicion McCrystal's January 29 memoran-dum to Arnold Duncan seems to treat the overtime problem as a relative-ly recent one The memo (aC Exh 17) recites that the deliverymen hadrun up a total of 332-1/2 overtime hours in the past 3 weeks (49-1/2 forthe week ending January 16, 84-1/2 for the period ending January 23,and 198-1/2 for the period ending January 30 (how McCrystal would beable to Incorporate this last figure into a memorandum dated January 29(a Friday) and purportedly typed by a secretary can be explained only, Isuppose, either (1) by the fact that the memo was not really typed onJanuary 29 or (2) by the fact that McCrystal and the secretary stayed atthe plant that Friday night until all drivers had returned, and then wrotethe letter) If we assume that in the first week in February, this 3-weekaverage of about 110 overtime hours per week was maintained, thatwould mean that only 110 hours of overtime were used in the first 6weeks (or about 18 hours per week), since the total overtime on R Exh8, as amended, is 542 hours Despite this apparently low amount of driverovertime during the first part of January, Respondent may not have considered it to be trivial (as the testimony shows, driver overtime also en-tails overtime for the warehousemen who have to wait for the drivers toreturn to unload the remaining goods on the trucks)In any event, the testimony of Beckman and Fitzgerald is there in therecord, while I might possibly hold that the two witnesses simply erredin their recall of the tunes, and that McCrystal and Duncan made thoseremarks only after the union activity became apparent, that would simplybe a gratuitous favor to the General Counsel24 Abrupt they were, but, as discussed immediately above, not withoutforewarning that a layoff loomedbudgeted figure of 59 cents, the report further showsthat in the other four categories of operating expense,the actual April figures also exceeded, by from 2 to 8cents per case, the budgeted figure) The state of therecord on this point thus implies that removal of twodrivers on February 9 was a seemingly prudent businessdecision 25General Counsel's brief contains no alternative argu-ment that, conceding arguendo the reasonableness of ter-minating two employees on February 9, the selection ofBeckman and Fitzgerald was suspiciously capricious orunjustifiable 26 As for Beckman, that would be an awful-ly difficult contention to make R-8 (as amended by J-1),which portrays the raw statistics about the performanceof the 9 drivers from December 1, 1987, to February 8,1988, shows that Beckman had by far the lowest casesper hour delivered (17, with the other drivers rangingfrom 22 to 32) and the largest amount of overtime (123-1/2 hours, with the others ranging from 11 to 82-1/2)Although Beckman had been praised in the past, he hadalso been criticized after the new system was installed(but long before any union activity commenced) WhileBeckman testified, as General Counsel's brief quotes (p14), that McCrystal told him on February 9 that Beck-man had "done a good job," Beckman at the same timeconceded that McCrystal said the termination decisionhad been based on "overtime, sick days, and job per-formance" It is also worth noting that when Robertsspoke to Hutchison, Roberts only expressed puzzlementabout the termination of Fitzgerald, whom he consideredto be a good worker (Roberts' testimony indicates equalfamiliarity with Beckman's job performance) 27Fitzgerald's statistics are less stark While the 10,240cases he delivered during the period covered by R-8 ledall the rest (the next highest being 9832 and the latest6101), his "cases per hour" figure was only 24, a fourth-best record which he shared with 3 other drivers (top-ping him in this category were drivers with 32, 28, and26 cases per hour) Fitzgerald also was the leader•nohonor this•in cases returned unsold, showing 2730, or apercentage of 21 percent,28 and was tied for secondhighest overtime hours, at 82-1/2 Under the presalesystem, the account managers, who do the selling, wouldseem responsible for the overloading of cases for deliv-ery (which cases then must be unloaded when returnedto the warehouse) As Fitzgerald testified, however, atleast 90 percent of his returns were attributable to theWinn-Dixie store, where he had sold for 3-1/2 years25 Former employee Donnie Helton testified that, at some unspecifiedtime after the two left, the remaining drivers "got to where" they werepricing fewer rows of cans and 2-liter bottles He said, however, that thepractice of pricing less than all of the displayed product had been "donebefore," and General Counsel did not elicit an estimate of how muchtime this change saved (nor does she refer to the matter in her brief) Ido not see how I can draw any substantial conclusions from such scantevidence28 Fitzgerald could name only two other drivers whom he thoughtwere "poorer performers" than himself27 It may further be noted that, in 1987, neither Fitzgerald nor Beck-man was selected to be an account manager28 This averages 273 per week over the 10-week period covered, or (ina 5-day week) 54 6 cases Friday Helton guess[ed] that the normalreturn would be around 10 to 15 cases maybe" ' BLUEGRASS COCA-COLA BOTTLING CO167prior to the conversion, and he worked "jointly" withthe new account managers in determining how muchproduct to deliver to Winn-Dixie 29The foregoing discussion leads us into the boundariesof a rather complex discretionary area in which onlyvery clear second-guesses of right or wrong would beproper The evidence here is not clear enough 39Based on the foregoing analysis, and not without con-siderable misgivings, I feel constrained to conclude thatGeneral Counsel has not made out a case of discrimina-tion here, whether the theory be that the concept of thelayoffs or the selection of the employees to be releasedwas inspired by the union activity which the recordshows Although Respondent's explanations and actionsare riddled with problems of all sorts, many are capableof characterization as the kind of self-conscious defensivereactions often stimulated when discharges are made in aknown context of organizing, when an employer in sucha situation fudges about the extent of its knowledge ofthe union activity, as happened here, and may even havefabricated evidence, it makes itself look even worse Buthere, as discussed, there is evidence from General Coun-sel's own case which seems to me to weaken that caseJust enough as to require a conclusion that GeneralCounsel has not shown the union activity of Beckmanand Fitzgerald to be a "motivating factor" in their termi-nation on February 9 NLRB v Transportation Manage-ment Corp, 462 U S 393, 401 (1983) The case is close,another finder of fact might, not unreasonably, disagreewith me, but, on the record before me, I find that Gener-al Counsel has failed to prove the 8(a)(3) allegation by a"preponderance of the testimony taken," as required bySection 10(c) of the ActI do find, however, that Respondent violated Section8(a)(1) of the Act when McCrystal inquired of JoeDuncan as to who was behind the union drive and, morespecifically, whether Beckman and Fitzgerald were re-sponsible for starting the union effort These unjustified,naked probes into the Section 7 activities of other em-ployees by the highest ranking plant official, questions towhich Duncan responded by lying or silence, mustsurely have to be viewed as possessing a reasonable tend-ency to restrain Duncan in his own exercise of rights29 Fitzgerald testified that after asking his advice, the account manag-ers "would go on from my suggestion and add cases to what I had saideven," ills difficult to believe, however, that the managers would contin-ue to do this to any great extent after being proven wrong a time or twoA major difficulty I encountered with Fitzgerald s testimony appeared inhis account of his termination interview After being led Into a lengthyaccount of how he explam[ed] at the meeting the difficulties he hadfound under the new system by being forced to drive a tractor-trader, forwhich he 'hadn't had training (Tr 211), he said on cross the next daythat he did not "think that I said that, I had no training" In addition, hisaffidavit does not reflect that he described the alleged discourse about theproblems with the trailer during the interview30 It may be noted that of the nine drivers, only three•Beckman, Fitz-gerald, and Craig•had recorded disciplinary entries in their files Fitz-gerald's had to do with verbal warnings he received for failures of serv-ice at the Roger store on December 8 and 18, based on complaints byRoger managers Beckman had, on November 3, 1987, received a person-nel file entry documenting four recent admonitions given to him Craig,who had been employed by Respondent since May 1979, received a rep-rimand for failure to properly service certain stores on December 10,1987under that section, should he have been interested indoing soCONCLUSIONS OF LAW "1 Respondent is an employer engaged in commercewith the meaning of Section 2(2) of the Act2 Local Union No 651, affiliated with the Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO is a labor organiza-tion within the meaning of Section 2(5) of the Act3 By, in January 1988, coercively interrogating em-ployee Joe Duncan, Respondent violated Section 8(a)(1)of the Act4 The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act5 Except as set out above, Respondent has not beenproved to have violated the Act in any other respect al-leged in the complaintTHE REMEDYI shall recommend the entry of a traditional cease-and-desist order and further recommend that Respondent berequired to post appropriate noticesOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe Respondent, Bluegrass Coca-Cola Bottling Com-pany, Louisville, Kentucky, its officers, agents, succes-sors, and assigns, shall1 Cease and desist from(a)Coercively interrogating employees with regard tothe activities of employees on behalf of, any labor organi-zation(b)In any like manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form, join, or assist any labor organi-zation, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities forthe purposes of collective bargaining or other mutual aid,or to refrain from any and all such activities2 Take the following affirmative action necessary toeffectuate the policies of the Act(a) Post at its place of business in Somerset, Kentucky,copies of the attached notice marked "Appendix "32Copies of the notice, on forms provided by the RegionalDirector for Region 9, after being signed by Respond-ent's authorized representative, shall be posted by it for60 consecutive days in conspicuous places, including allplaces where notices to employees are customarily3 i If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses32 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading 'Posted by Order of the Nation-al Labor Relations Board' shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDposted Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS ALSO ORDERED that those portions of the com-plaint found to be without merit are hereby dismissedAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has Or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT coercively interrogate employees withregard to the activintes of employees on behalf of anylabor organizationWE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe nghts guaranteed them by Section 7 of the ActBLUEGRASS COCA-COLA BOTTLING COMPANY